133 F.3d 932
98 CJ C.A.R. 108
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Luis SANCHEZ, Petitioner-Appellant,v.Joe SPRUNK, Warden;  Attorney General of the State of NewMexico, Respondents-Appellees.
No. 97-2116.
United States Court of Appeals, Tenth Circuit.
Jan. 6, 1998.

Before BRORBY, BARRETT, and BRISCOE, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Petitioner Luis Sanchez petitioned the district court for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.  The district court dismissed the petition and denied Mr. Sanchez a certificate of appealability.  See id. § 2253(c).  Since Mr. Sanchez filed his petition in the district court prior to April 24, 1996, we construe his application for a certificate of appealability in this court as an application for a certificate of probable cause.  See United States v. Kunzman, 125 F.3d 1363, 1364 n. 2 (10th Cir.1997).


4
Mr. Sanchez makes the following arguments:  (1) his counsel rendered ineffective assistance by failing to secure the services of an interpreter until the state's only witness finished testifying on direct examination;  (2) his counsel was ineffective by failing to present a defense, by failing to call witnesses and to present evidence;  (3) he was entitled to an evidentiary hearing on his ineffective assistance of counsel claims;  (4) the cumulative effect of counsel's errors denied him a fair trial;  (5) the state trial court denied him his due process rights and right to confront witnesses by admitting the officer's hearsay statement concerning an alleged arrangement for Mr. Sanchez to make a second cocaine sale;  and (6) the state trial court denied him his due process and confrontation rights by admitting the officer's hearsay testimony concerning the chain of custody of the cocaine allegedly purchased from Mr. Sanchez on two different occasions.


5
For substantially the reasons stated in the well-reasoned order by the magistrate judge dated February 11, 1997, adopted by the district court in its order of March 11, 1997, we deny a certificate of probable cause.  Accordingly, this appeal is DISMISSED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3